DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Claim Status
2.	The amendment filed July 8, 2021 has been entered. Claims 2, 4, 6, 11-14, 16-17, 19, 21, 23-27, 29, 32-35, 37, 39, 43-44, 49-52, and 57 have been canceled. Claims 36, 38, 40-42, 45-48, and 53-55 are withdrawn from consideration. Claims 1, 3, 5, 7-10, 15, 18, 20, 22, 28, 30-31, 56, and 58-64 are under consideration in this Office Action. 

Withdrawal of Claim Rejections 
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
a) The rejection of claims 1-3, 5, 7-10, 30-31, and 56-64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raederstorff et al., and Oh et al.,  in view of Liu et al;
b) The rejection of claims Claims 1-3, 7-10, 15, 18, 56-58 and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cogen et al., (in view of Colijee et al; 
c) The rejection of claims 1-3, 5, 7-10, 30, 56-62 and 64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al., in view of Leung et al., and Liu et al; and
d)  The rejection of claims 20 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al., in view of Leung et al., and Liu et al., as applied to claims 
1-3, 5, 7-10, 30, 56-62 and 64 above, further in view of Gallo et al.


Election/Restrictions
4.	Claims 1, 3, 5, 7-10, 15, 18, 20, 22, 28, 30-31, 56, and 58-64 are allowable. The restriction requirement of 12/6/2016 , as set forth in the Office action mailed on 12/6/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/6/2016 is withdrawn in part.  Claims 36, 38, 40-42 and 45-47 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 48 and 53-55 remain withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	Claims 1, 3, 5, 7-10, 15, 18, 20, 22, 28, 30-31, 36, 38, 40-42, 45-47, 56 and 58-64 are allowed. The art does not teach or fairly suggest a method for treating a staphylococcal disorder arising from mast cell-mediated cytokine release or mast cell degranulation due to Staphylococcus infection comprising the step of administering to an individual an amount of a compound therapeutically effective in inhibiting Staphylococcus aureus delta toxin.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645